Title: To Thomas Jefferson from William Brent, 7 December 1807
From: Brent, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington 7th Dec 1807
                        
                        I am sorry that I have put you to the trouble of explaing to me the
                            Letter which I had the honor to present to you on yesterday. I had not the least curiostity to know from whom it came,
                            unless it had contained some thing improper towards yourself—and it was only from a fear, as it came from New orleans,
                            which is so suspicious a quarter, that it might have conveyed something improper, that I felt an anxiety to know who it
                            was that had made use of my name. It gives me Singular pleasure to find that it was from an old friend—and that
                            circumstance has afforded me no small relief as the whole affair was a perfect mystery to me—It will at all times afford
                            me infinite satisfaction to have it in my power to serve you, and I have the honor to be, with sentiments of high respect,
                            Sir 
                  Yr Mo: Obt Servt.
                        
                            Wm Brent
                            
                        
                    